Citation Nr: 1758653	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  98-03 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for major depression prior to April 11, 2001.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to April 11, 2001.


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to May 1980 and from June 1983 to February 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Original jurisdiction of the case now resides with the RO in Montgomery, Alabama.

In May 2008, the RO granted the Veteran entitlement to a 100 percent evaluation for major depression, effective April 11, 2001.  The only period remaining on appeal is that prior to April 11, 2001.

In February 2001, the Board denied entitlement to an initial rating in excess of 30 percent for major depression.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and in June 2013, the Court granted a joint motion for partial remand regarding the assignment of a 30 percent evaluation for major depression prior to April 11, 2001.

In July 2014, the Board denied entitlement to a rating in excess of 30 percent prior to April 11, 2001 for major depression and remanded the issue of entitlement a TDIU prior to April 11, 2001, which had been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In April 2016, the Court issued a memorandum decision which vacated the Board's July 2014 denial of entitlement to a rating in excess of 30 percent prior to April 11, 2001 because it was inextricably intertwined with the issue of entitlement to a TDIU prior to April 11, 2001.

In January 2017, the Board remanded both claims pursuant to the Court's order and for compliance with the July 2014 remand directives.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Board regrets additional delay, but finds that further development is necessary to fully satisfy the duty to assist the Veteran.  

In January 2017, the Board remanded both claims with instructions to undertake the development asked for in the July 2014 remand regarding TDIU, namely to obtain an opinion from a vocational specialist addressing whether it was at least as likely as not that the Veteran's service connected major depression alone prevented all forms of substantially gainful employment prior to April 11, 2001.  The Board asked the specialist to note that the Veteran has a Master's degree and was working part-time during that period as a GED educator.  The Board asked the specialist to state "whether, for the period prior to April 11, 2001, the Veteran was engaged in substantially gainful employment or whether she was capable, at that time, of being engaged in substantially gainful employment."  In addition, the specialist was asked to specifically review and discuss specific evidence appearing in the claims file in providing his or her opinion.

In April 2017, instead of obtaining an opinion based on a review of the Veteran's records, the RO conducted an in-person social and industrial survey of the Veteran. During the examination, the Veteran stated that her last full-time employment was in the military as a Missile Logistic Officer.  She indicated she had attempted to work in a sales department and stayed employed for two weeks.  She also reported she tried working part-time with a local adult education program after obtaining her Master's degree, but that she was unable to work there long due to adjustment difficulties.  Following examination of the Veteran, the specialist concluded that the Veteran had "been unable to maintain adequate employment for more than two weeks post military" and she had a history of social isolation and "may have difficulty with the demands of most jobs and social interactions."  

The Board finds that there has not been compliance with the January 2017 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Initially, the Board notes that the examiner's conclusion did not take into account the evidence of record that the Veteran worked 15 to 20 hours per week as an Adult Education Instructor for over 5 years between December 1995 and May 2001.  In her application for Social Security Administration (SSA) disability benefits, the Veteran indicated she was earning $1,300 per month in that position during that time frame.  As such, the Board finds that any conclusions made based on an understanding that the Veteran was unable to hold a job more than two weeks following separation from service lack probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (conclusions based on an inaccurate factual premise lack probative value).  In addition, the examiner's summary statements failed to focus on the period prior to April 11, 2001 and did not specifically consider and discuss the evidence highlighted by the Board in the January 2017 remand directives.  Because compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance, the Veteran's appeal must again be remanded pursuant to Stegall, 11 Vet. App. 268.  On remand, the Board will seek an addendum advisory opinion based on a review of the evidence of record and focused on the Veteran's employability during the period prior to April 11, 2001.

Notably, as indicated by the Court, the issues of entitlement to a TDIU prior to April 11, 2001 and entitlement to an initial rating in excess of 30 percent for major depression prior to April 11, 2001 are inextricably intertwined.  As such, they are being remanded together.  As the record now stands, prior to April 11, 2001, the Veteran does not meet the schedular criteria for entitlement to a TDIU.  See 38 C.F.R. § 4.16 (a) (2017).  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R, § 4.16(b) (2017).  Therefore, rating boards should submit to the Director of Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  Id.  The Board also notes that it lacks the authority to grant a TDIU on an extraschedular basis in the first instance.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001); Anderson v. Shinseki, 22 Vet. App. 423 (2009).  Thus, on remand, once the AOJ has obtained the requested vocational rehabilitation specialist opinion, the claim for entitlement to an initial rating in excess of 30 percent for major depression prior to April 11, 2001 should be readjudicated.  If the Veteran still does not meet the schedular criteria required for entitlement to TDIU prior to April 11, 2001 and the evidence indicates TDIU may be warranted prior to April 11, 2001, the claim should be referred to the Director of Compensation Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1. Provide access to the electronic claims file, to include documents in Virtual VA and the Veterans Benefits Management System (VBMS), to a vocational specialist for the purpose of obtaining an opinion as to the Veteran's employability prior to April 11, 2001.

This opinion is to be based on a review of the Veteran's claims file only, not on an in-person examination.

The Board seeks an opinion as to the functional impact of the Veteran's service-connected major depression on her day-to-day functioning and ability to work prior to April 11, 2001 so as to determine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected major depression alone prevented all forms of substantially gainful employment that are consistent with her education and occupational experience between May 10, 1995 and April 11, 2001 without consideration of her age or nonservice-connected disabilities.

The specialist should note that SSA disability records indicate the Veteran was working part-time (15-20 hrs/wk) between 1995 and 2001 as an Adult Education Instructor and that she has a Bachelor's Degree and a Master's Degree in Adult Education.
If possible, the specialist should indicate whether the Veteran was engaged in substantially gainful employment prior to April 11, 2001, or whether she was capable, at that time, of being engaged in substantially gainful employment.

As requested by the Board in July 2014 and January 2017, the specialist must specifically review and discuss the following pieces of evidence when providing an opinion:

* the May 1998 VA examination report;
* the December 2004 VA treatment record noting hospitalization in April 2001;
* the Veteran's psychiatric treatment records from 1995 to 2001;
* the written statements submitted by the Veteran and her spouse;
* the March 2012 psychiatrist's letter;
* the March 2014 psychiatrist's letter;
* the March 2014 vocational specialist's letter.
		
In addition, the specialist should review the Veteran's SSA records, the Veteran's representative statements, and the Board's prior remands in connection with this claim.

A rationale must be provided for all opinions expressed.  If any opinion cannot be provided without resorting to speculation, the specialist should provide an explanation as to why that is so.

2.  After ensuring the opinion obtained from the specialist complies with the remand directives and readjudicating the claim for entitlement to an initial rating in excess of 30 percent for major depression prior to April 11, 2001 based on the additional evidence, if the Veteran does not meet the schedular requirements for entitlement to a TDIU prior to April 11, 2001 and the evidence suggests she was unable to obtain or maintain employment that can be considered substantially gainful during that period, refer the TDIU claim to the Director of Compensation Service for consideration of an extraschedular TDIU in accordance with 38 C.F.R. § 4.16(b) (2017) for the period prior to April 11, 2001.

3.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  It is noted that the rating criteria for rating mental disorders changed during the course of this appeal and both versions of the rating schedule could be applicable at times in this case.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







      (CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




